124 S.E.2d 108 (1962)
256 N.C. 464
STATE
v.
Hattle Bell BURTON.
No. 75.
Supreme Court of North Carolina.
February 28, 1962.
T. W. Bruton, Atty. Gen. and Henry W. McGalliard, Asst. Atty. Gen., for the State.
*109 Charles L. Abernethy, Jr., New Bern, for defendant.
PER CURIAM.
The assignments of error are without merit. The crucial assignments relate to the admission of certain testimony of the arresting officer as to what Frank Burton told him in the absence of defendant. The only testimony of this character admitted and not stricken was first elicited by defendant on cross-examination, and with respect to which there was no objection or exception. Furthermore, these assignments are not sufficient in form to present the errors relied on without the necessity of going beyond the assignments themselves to learn what the questions are. Rule 21, Rules of Practice in Supreme Court; Lowie & Co. v. Atkins, 245 N.C. 98, 95 S.E.2d 271. See 1 Strong: N.C.Index, Appeal and Error, s. 19, p. 90.
The evidence is sufficient to support the verdict. The punishment is not in excess of that provided by law.
No error.
WINBORNE, C. J., not sitting.